DETAILED ACTION
This is in response to amended claims filed on 7/27/20, in which Claims 1-20 are presented for examination of which Claims 1 and 18 are in independent form.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 18-20 are generally broader than the claims in previous patent US 10,722,117.  Broader claims in a later application constitute obvious double patenting of narrow claims in an issued patent.  See In re Van Ornum and Stang, 214, USPQ 761, 766, and 767 In re Vogel, 164 USPQ 619, 622, and 623 (CCPA 1970) (generic application claim specifying "meat" is obvious double patenting of narrow patent claim specifying "pork").


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fein et al. (Fein; US 2006/0229510) in view of Al-Ali (US 2006/0097135).
Regarding Claim 1, Fein discloses a system (Abstract), comprising:
an information collection system ([0011] pulse oximetry system), comprising:
a monitor ([0007] an oximeter monitor) configured to be coupled to multiple sensors  over time ([0013] teaches look up tables used by a monitor to match the code in different sensors, (which would be coupled to monitor over time)) to monitor one or more physiological characteristics of one or more patients ([0003] pulse oximetry is typically used to measure various blood flow characteristics including, but not limited to, the blood-oxygen saturation of hemoglobin in arterial blood, the volume of individual blood pulsations supplying the tissue, and the rate of blood pulsations corresponding to each heartbeat of a patient. Measurement of these characteristics has been accomplished by use of a non-invasive sensor)
memory element 56 of sensor 50); and 
a database (62, 63 of Fig 1, [0013] display text for a plurality of specific models of pulse oximeter sensors can be stored in a lookup table coupled in parallel with lookup tables 62 and 63 in the pulse oximeter monitor), wherein the monitor is configured to receive sensor identifying information from the first sensor  [0013] pulse oximeter monitor reads a sensor code from memory 56 when the sensor 50 is connected to the oximeter), wherein the information collection system is configured to read unique sensor identifying information ([0115] a code can be stored in the sensor memory identifying the sensor manufacturer. This code can be read and used to indicate operability with monitors of other manufacturers, or to indicate any conversion algorithm that may be needed for a signal from a sensor to be used by a monitor from a different manufacturer. The code can also be used to allow only supported features to be used) and display information related to plural uses of the same sensor ([0017] safety messages relating to the proper use of the sensor can be encoded in memory 56 and displayed on a display screen in human readable form), but doesn’t specify storing the identifying information and the uses in a database.
In the same field of endeavor, Al-Ali discloses systems for indicating an amount of use of a pulse oximetry sensor. According to one embodiment, the system includes an oximeter that monitors the amount of use for a given sensor. The oximeter and/or the sensor may advantageously include a visual alarm, an audio alarm, a vibrational alarm, a power down function, or the like, which can be activated when a predetermined amount of use has expired. According to another embodiment, the system includes a sensor having a memory device storing a unique identifier.
Al-Ali discloses storing the identifying information ([0065] record corresponding to unique identifier) and the uses in a database ([0065] oximetry system 800 further includes the microprocessor 120 of the oximeter 105 connected to a memory, such as a database 815. According to the preferred embodiment, the database 815 is stored locally in the memory of the oximeter 105. The oximeter 105 reads the unique identifier from the memory device 810 on the sensor 200 and, if necessary, creates a record in the database 815 corresponding to the unique identifier. Then, as the sensor 200 is used, the oximeter 105 accesses the record corresponding to the unique identifier so as to update the information relating to the longevity of the sensor 200. This information may advantageously include timing information, such as a decremented or incremented chronological count. The information may also, or alternatively, include the number of times the sensor 200 has been used, the number of drive signals the sensor 200 has received, or other similar methods of determining the amount of use for the particular sensor 200 having the particular unique identifier).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fein with Al-Ali recording sensor uses in a database in order to provide an inexpensive, highly accurate sensor life monitoring system for monitoring the useful and safe life of a pulse oximetry sensor, as suggested by Al-Ali ([0010]).
Regarding Claim 4, Al-Ali discloses the information collection system is configured to detect later use of the same, particular sensor ([0065] teaches that the number of uses of a sensor is recorded, therefore later use would be detected and recorded).
Regarding Claim 8, Fein discloses the sensor transmits sensor identifying information to the monitor upon coupling with the monitor ([0012] an identification code in the form of text indicating the specific model of sensor can be digitally encoded into memory 56 and read by the oximeter monitor when the sensor is connected to the oximeter).
Regarding Claim 11, Al-Ali discloses the database information comprises a duration of operation of each sensor of the one or more sensors, an indication of compatibility between each sensor of the one or more sensors and the monitor, a number of alarms generated during operation of each sensor of the one or more sensors, a number of recorded reprocessing events for each sensor of the one or more sensors, a number of prior uses for each sensor of the one or more sensors ([0065]), a level of ambient light present during operation of each sensor of the one or more sensors, or the one or more physiological characteristics of one or more patients obtained during operation of each sensor of the one or more sensors, or any combination thereof.
Regarding Claim 12, Fein discloses the first sensor is configured to transfer first sensor information from the sensor memory to the monitor in response to the first sensor being coupled to the monitor ([0012]). 
Al-Ali teaches the first sensor information comprises a serial number of the first sensor, calibration coefficients or information, a number of recorded reprocessing events for the first sensor, a number of prior uses of the first sensor ([0065]), or a combination thereof.
Regarding Claim 13, Fein discloses the information collection system is configured to store in the database unique sensor identifying information data encryption utilizes private and/or public keys to scramble the data written to the memory chip and later decipher the data so that only authorized devices are supported. To further prevent the use with a monitor that is not certified to provide correct results, the sensor manufacturing system could periodically change the private and/or public keys. The change in the key could be communicated to the instrument via the memory chip in encrypted form. The purpose of this feature is to elevate the level of security in the memory system).
Al-Ali teaches information related to plural uses of the same sensor ([0065]).



Claims 2, 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fein and Al-Ali, further in view of Berson et al. (Berson; US 2004/0162472).
Regarding Claim 2, Fein doesn’t specify that the sensor identifying information includes sensor serial number information.
In the same field of endeavor, Berson discloses a sensor with codes useful for a monitor which can be authenticated as accurate. The sensor produces a signal corresponding to a measured physiological characteristic. A memory associated with the sensor stores both data relating to the sensor and a digital signature. The digital signature authenticates the quality of the code by ensuring it was generated by an entity having predetermined quality controls, and ensures the code is accurate.
Berson discloses that the sensor identifying information includes sensor serial number information ([0041] the data which are signed by the coprocessor 72 can come from more than one source. Shown is a tester 76 for testing the sensor to determine the value of certain sensor components 78, such as LED wavelength, thermistor resistance, etc. These data values are then provided to PC 70 along line 80. Additional information 82 may be input by a keyboard or from another database along lines 84. This data may include, for example, a serial number for the sensor, a manufacturing date, a lot number, a digest of the portion of the data to be signed, or other information).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fein with Berson using a serial number in order to provide codes which can be assured of being accurate and authentic when used by a monitor, as suggested by Berson (Abstract).
4>Regarding Claim 5, Berson discloses the database stores information related to serial number ([0041]) and teaches the use of plural sensors coupled with a monitor ([0037]).
Regarding Claim 6, Berson discloses the database sorts data ([0044]), and that data includes sensor serial number ([0041]).
Regarding Claim 9, Berson discloses the monitor couples with plural different sensors ([0037]), each of which provides sensor serial number information to the monitor, which is stored in the database ([0041]).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fein and Al-Ali, further in view of Swedlow et al. (Swedlow; US 6,463,310).
Regarding Claim 3, Fein doesn’t discloses the monitor is configured to transmit monitor identifying information to the sensor.
In the same field of endeavor, Swedlow discloses a mechanism for storing and providing historical physiological data, such as blood oxygen saturation data, for a patient. In particular, the historical physiological data is stored in a storage medium that "travels" with the patient and is accessible wherever the patient is moved. This is achieved by storing the physiological data within a sensor assembly. At the destination site, a monitor or a device capable of interfacing 
Swedlow discloses the monitor is configured to transmit monitor identifying information to the sensor (Col 8 Line 60 – Col 9 Line 10 information about the monitor can be stored or embedded along with the physiological data. This additional information may include, for example, the serial number of the monitor to which the sensor couples, the sensor connect/disconnect times, monitor diagnostics, and others. This information would allow the clinician to access historical information on the instrument as well as the physiological data, which might be useful, for example, in product liability and malpractice litigation or in troubleshooting instrument performance questions).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fein with Swedlow using ABC in order to provide mechanisms for storing and providing historical physiological data that travels with a patient independent of any monitor which has previously been connected to the patient, as suggested by Swedlow (Col 2 Lines 32-34).
  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fein and Al-Ali, further in view of Berson and Swedlow.
9>Regarding Claim 10, Fein doesn’t disclose plural sensor serial numbers in the database 
Berson discloses plural sensor serial numbers in the database ([0041]), but doesn’t teach monitor identifying information stored in the database.
Swedlow teaches monitor identifying information stored in the database (Col 8 Line 60 – Col 9 Line 10).


Claims 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fein and Al-Ali, further in view of AL-ALI (US 8,255,026).
13>Regarding Claim 14, Fein doesn’t disclose the system is configured to generate an alarm indicative of improper or unauthorized remanufacturing of the first sensor.
In the same field of endeavor, AL-ALI discloses a system designed to designate what quality control mechanisms a patient monitor should look to find on that or another component or designate other components with which the one component may properly work. In a further embodiment, such information elements may also include data indicating the appropriate life of the component.
AL-ALI discloses generate an alarm indicative of improper or unauthorized remanufacturing of the first sensor (Col 3 Lines 21-38  the oximeter may use the information stored on the cable information element to determine a type of quality control device expected on an attached sensor. For example, one type of information may advantageously instruct the oximeter to look for a quality control device comprising a sensor identifier, for example, a resistor of a specified value on the sensor. Another type of information may advantageously instruct the oximeter to look for a different quality control device comprising, for example, a sensor information element storing additional identifying information. In the event that the oximeter fails to find one or more of the information element on the cable and the quality control device(s) on the sensor, the oximeter may take one or more remedial actions, such as, for example, activating audio or visual alarms, combinations of the same, or the like. In an embodiment, the oximeter may display an alarm message such as "unrecognized sensor," " unauthorized sensor" "unrecognized cable," " unauthorized cable," or the like).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fein with AL-ALI using ABC in order to help maintain quality control and reduce cannibalization of accessories and attached probes in a highly sensitive patient monitor, such as a pulse oximetry system, as suggested by AL-ALI (Abstract).
Regarding Claim 16, AL-ALI discloses a sensor processing system configured to access the information in the sensor memory of the first sensor, wherein the sensor processing system comprises a processor (Col 5 Lines 35-40 information may advantageously allow the signal processor to identify the first accessory, such as a cable, as an authorized cable ) configured to process the information to generate an alert (Col 3 Lines 21-38).
16>Regarding Claim 17, AL-ALI discloses the sensor processing system comprises a communication device that is configured to provide the alert to a clinical site (Col 3 Lines 21-38 alarming device is a communication device that provides the alert).




Allowable Subject Matter
Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim
Claims 18-20 would allowable if a terminal disclaimer is filed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK S RUSHING/Primary Examiner, Art Unit 2685